t c memo united_states tax_court harold c johnston jr and lana s johnston petitioners v commissioner of internal revenue respondent docket no filed date ray kenji kamikawa and chase t tajima for petitioners jonathan jiro ono for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure for petitioners’ taxable_year the issues for decision are whether petitioners failed to report cancellation_of_indebtedness_income cod income whether petitioners are entitled to a business_bad_debt deduction under sec_166 and whether petitioners are liable for the sec_6662 accuracy-related_penalty i background findings_of_fact harold johnston is a native hawaiian he has worked in the telecommunications industry since in he cofounded summit communications inc summit summit provided communications-related services to businesses in hawaii until its dissolution as a cofounder mr johnston served in various roles including president chief_executive_officer and director al hee has a background similar to mr johnston’s he is a native hawaiian in he founded sandwich isles communications inc sic sic provides communications-related services to residents and businesses in hawaii mr hee served as sic’s president for several years and is currently a member of its board_of directors he is also the current owner and president of sic’s parent company waimana enterprises inc waimana in sic had an exclusive license as a regulated local exchange carrier to serve residents and businesses on native hawaiian lands and was in desperate need of an experienced telecommunications industry executive to manage its telephone operations mr hee was impressed with mr johnston’s extensive experience as a telecommunications industry executive and was convinced that mr johnston would be a good fit for sic’s executive position as a result mr hee began courting mr johnston as a candidate in late and early ii sic’s hiring of mr johnston in date and date mr johnston met with mr hee and other sic executives to discuss the executive position during one of these meetings mr johnston explained to them that he intended to stay in summit because as the cofounder he owed a duty to summit’s financial well-being and to its employees despite mr johnston’s initial hesitancy to join sic mr hee did not stop pursuing the potential deal in date in order to induce mr johnston to join sic mr hee made him an unsolicited offer the offer included a dollar_figure salary employee_benefits and a loan of dollar_figure sic loan the parties understood that if mr johnston accepted the offer he would lend the dollar_figure to summit in order to support its operations mr hee required that the sic loan be made to mr johnston--and not to summit--because mr hee did not want to have any financial dealings with summit’s board_of directors shortly after the offer was made mr johnston met with summit’s directors to advise them of sic’s proposal mr johnston also advised them that in addition to providing the loan for summit sic was interested in contracting with summit for operations and technical support services up until this date summit had sought and obtained equity investors but nevertheless still needed additional funds to continue and grow its operations summit’s directors therefore approved sic’s arrangement and mr johnston accepted sic’s offer shortly thereafter mr johnston and sic executed the employment agreement on date the agreement allowed mr johnston to continue to serve as a director and chief_executive_officer of summit additionally the agreement stated that the sic loan would become due if mr johnston’s employment with sic was ever terminated in date mr johnston requested a loan of dollar_figure from waimana waimana loan waimana approved the loan and mr johnston passed the funds on to summit waimana wrote off the waimana loan in date on date sic sold its interest in the sic loan to waimana iii mr johnston’s resignation from sic to rejoin summit as agreed in the employment agreement after mr johnston received the sic loan he lent dollar_figure to summit summit loan additionally shortly after mr johnston began his employment with sic summit began to receive sizable contracts from sic by the end of summit’s contractual arrangements with sic generated approximately of summit’s revenue at this point it appeared that mr johnston’s dual employment with summit and sic was going to generate the expected business rewards however in late it became apparent that mr johnston was needed to manage summit full time because of its rapid growth consequently on date--with mr hee’s approval--mr johnston resigned his position with sic mr johnston’s resignation from sic triggered his repayment obligations as to the sic loan under the employment agreement sic and waimana did not demand repayment of the sic loan at that time nor did mr johnston receive a form c cancellation of debt from sic or waimana discharging the sic loan iv summit’s bankruptcy filing in sic received a large loan from the u s department of agriculture to finance a project to provide telecommunications service to rural communities in hawaii with this additional financing sic began to hire its own operations and technical staff reducing its reliance on summit as a consequence summit’s performance suffered forcing mr johnston to reduce expenses cut salaries and lay off employees on date summit filed a petition with the u s bankruptcy court for the district of hawaii after extended chapter proceedings on date the bankruptcy court entered its final decree ending summit’s bankruptcy on date the hawaii department of commerce and consumer affairs administratively dissolved summit in date mr johnston went back to work for sic v internal_revenue_service irs audit on date petitioners filed a joint federal_income_tax return for petitioners were insolvent in in in connection with an audit of sic’s return the irs commenced an audit of petitioners’ return for during the audit petitioners’ agreement to an income adjustment of dollar_figure related to the waimana loan resulted in a partial assessment of income_tax for in mr hee met with mr johnston and notified him that the sic loan was still due and owing mr johnston then arranged to begin making payments on the sic loan via payroll deductions from his sic paycheck initially of dollar_figure per month then dollar_figure per month and currently dollar_figure per month on date the irs sent petitioners a notice_of_deficiency for determining that they had failed to report cod income petitioners while residing in hawaii filed a petition with this court appealing the irs’ determination i burden_of_proof opinion as a general_rule a notice_of_deficiency is entitled to a presumption of correctness and the taxpayer bears the burden of proving the commissioner’s deficiency determination incorrect rule a 290_us_111 138_tc_382 however under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof rests on the commissioner as to that factual issue see 116_tc_438 our conclusions here are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 124_tc_95 ii cod income sec_61 defines the term gross_income broadly to mean all income from whatever source derived including income from discharge of indebtedness whether a debt has been discharged depends on the substance of the transaction 88_tc_435 mere formalisms arranged by the parties are not binding in the application of the tax laws id consequently the surrender of or failure to surrender a note is not determinative of the release of liability seay v commissioner tcmemo_1974_ the moment it becomes clear that a debt will never have to be paid that debt must be viewed as having been discharged cozzi v commissioner t c pincite the test for determining that moment requires a practical assessment of the facts and circumstances relating to the likelihood of payment and often turns on the subjective intent of the creditor id any identifiable_event which fixes the loss with certainty may be taken into consideration id a the sic loan respondent argues that petitioners realized cod income in from forgiveness of the sic loan in support of that position respondent relies on sic’s and waimana’s failure to take collection action after the sic loan became due and before the period of limitations for collection expired such inaction respondent argues manifests the intention of sic or waimana to forgive the sic loan petitioners argue that the sic loan was not discharged in because it is still outstanding and being repaid we agree with petitioners mr johnston and mr hee testified at trial regarding the sic loan having observed their appearances and demeanors at trial we find their testimonies on this issue to be honest forthright and credible mr hee testified that waimana considers the sic loan outstanding and that he is confident that mr johnston will repay it additionally mr johnston testified that he was specifically told by mr hee that the sic loan is still due and owing mr johnston further testified that he is currently repaying the sic loan via payroll deductions of dollar_figure per month from his sic paycheck furthermore petitioners correctly point out that if the sic loan had been forgiven waimana would have a strong incentive to report the loan as discharged so that waimana could benefit from a bad_debt deduction yet mr johnston testified that he did not receive a form 1099-c from waimana discharging the sic loan waimana in fact wrote off the waimana loan in but not the sic loan respondent argues that the sic loan was canceled in because sic and waimana failed to take collection action before the period of limitations for mr hee is the founder of sic and the current owner of waimana collection expired we disagree although under some circumstances the expiration of a state limitations_period can serve as an identifiable_event it is not conclusive as to when a debt has been discharged see 430_f2d_152 7th cir miller trust v commissioner 76_tc_191 state statutes limiting the time within which a creditor may bring an action against a debtor to recover the debt while of evidentiary value are not necessarily controlling this is because the expiration of the period of limitations generally does not cancel an underlying debt obligation but simply provides an affirmative defense for the debtor in an action by the creditor 77_f2d_184 6th cir aff’g 28_bta_190 miller trust v commissioner t c pincite respondent also takes issue with the fact that mr johnston did not make a payment on the sic loan until after the commencement of respondent’s examination of petitioners’ tax_return respondent suggests that mr johnston sought to repay the sic loan only to escape taxes as a consequence respondent argues that any repayment activity taken after the commencement of the examination should be discounted we disagree the testimony suggests instead that mr johnston sought to repay the sic loan because he understood that the period of limitations for collection expired in it was his obligation to repay it additionally a reasonable person in this case would not agree to pay an unenforceable debt to save a fraction of that debt on taxes repayment in other words is against mr johnston’s economic interests furthermore the testimony also suggests that respondent’s examination merely prompted waimana and mr johnston to address an overlooked matter mr johnston testified that he believed either that the sic loan had been wiped out in summit’s bankruptcy or that repayment had been extended however in after respondent’s agent notified mr johnston of the examination mr johnston met with mr hee and they agreed that the terms of the sic loan were still in effect waimana and sic never treated the sic loan as canceled or otherwise forgiven mr hee credibly testified that the sic loan is still outstanding accordingly we conclude that petitioners had no cod income in with respect to the sic loan because it is still outstanding and is being repaid b the waimana loan respondent also argues that petitioners realized cod income in from forgiveness of the waimana loan although petitioners now dispute this claim their agreement to this adjustment during audit resulted in a partial assessment of income_tax for additionally the record includes no evidence showing that mr johnston is repaying the waimana loan or that waimana considers the loan outstanding furthermore the fact that the waimana loan was written off in demonstrates the intention of waimana to forgive the loan accordingly we conclude that petitioners had cod income of dollar_figure in because waimana discharged the waimana loan during that year iii insolvency exclusion the parties agree that petitioners qualify for the exclusion under sec_108 which excludes cod income from gross_income if the discharge occurs when the taxpayer is insolvent the amount of income excluded under sec_108 cannot exceed the amount by which the taxpayer is insolvent sec_108 the parties disagree as to the amount by which petitioners are insolvent insolvency is defined as the excess of the taxpayer’s liabilities over the fair_market_value of the taxpayer’s assets immediately before discharge sec_108 the discrepancies between the parties’ insolvency calculations do not make a difference in this case because both amounts exceed the cod income of dollar_figure accordingly we conclude that the cod income of dollar_figure is excludable from petitioners’ income iv business_bad_debt deduction sec_166 authorizes a taxpayer to deduct any debt that becomes worthless within the taxable_year nonbusiness bad_debts are treated as losses resulting from the sale_or_exchange of a short-term capital_asset sec_166 sec_1211 sec_1212 business bad_debts are deductible as ordinary losses to the extent of the taxpayer’s adjusted_basis in the debt sec_166 petitioners argue that they are entitled to a refund because of a business_bad_debt deduction that resulted from the summit loan’s becoming worthless however as respondent correctly argues petitioners failed to adequately address the fundamental factual issue of when exactly their purported business_bad_debt deduction claim arose petitioners appear to take the position that they are entitled to a business_bad_debt deduction for the year in which summit went bankrupt pursuant to sec_6512 this court’s overpayment jurisdiction is limited to the same taxable_year or years for which the commissioner has issued a notice_of_deficiency and with regard to which the taxpayer has timely filed a petition for redetermination see also sec_6214 providing that in redetermining a deficiency for any taxable_year the tax_court shall consider facts for other years as necessary to make that redetermination but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid since petitioners’ claim of a business_bad_debt deduction allegedly arose in and the tax_year at issue in this case is we lack jurisdiction to determine whether petitioners are entitled to a refund for v accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 and b for an underpayment due to a substantial_understatement_of_income_tax sec_6662 imposes a penalty of of the portion of the underpayment to which the section applies as outlined in the above discussion we hold that petitioners did not have to report cod income for because there was no discharge_of_indebtedness regarding the sic loan and the dollar_figure discharge occurred when petitioners were insolvent accordingly we find that petitioners had no underpayment we therefore hold that petitioners are not liable for the accuracy-related_penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
